J-S47022-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                  :     IN THE SUPERIOR COURT OF
                                               :           PENNSYLVANIA
                   Appellee                    :
                                               :
                      v.                       :
                                               :
DAVID MICHAEL BROWN,                           :
                                               :
                   Appellant                   :     No. 209 MDA 2014

          Appeal from the Judgment of Sentence December 30, 2013
                in the Court of Common Pleas of York County,
            Criminal Division, at No(s): CP-67-CR-0007803-2011

BEFORE:     ALLEN, OTT, and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.:                  FILED JULY 30, 2015

      I agree that Brown’s suppression motion was denied properly because

the stop was authorized by 42 Pa.C.S. § 8953(a)(5). I write separately to

distance myself from the Majority’s discussion of unintentional violations of

the   statute    avoiding application of the        exclusionary   rule.   Majority

Memorandum at 17.          As our Supreme Court recently reaffirmed, the

Pennsylvania     Constitution   allows   for   no   good-faith exception   to   the

exclusionary rule.    Commonwealth v. Johnson, 86 A.3d 182, 184 (Pa.

2014); see also Commonwealth v. Edmunds, 586 A.2d 887, 899 (Pa.

1991) (rejecting the federal good faith exception to the exclusionary rule as

it would emasculate essential rights guaranteed by the Pennsylvania

Constitution).




*Retired Senior Judge assigned to the Superior Court.